PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dias, Neshan
Application No. 16/710,501
Filed: December 11, 2019
For: Method And System For Mobile Device Users To Engage In Multiple Promotional Campaigns By Single Registration
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed February 08, 2022, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application retrieved on February 10, 2022.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on December 11, 2019. 

It is noted that petitioner has submitted $1,050 for the payment of the petition fee.  However, the required petition fee under 37 CFR 1.17(g) is $110.  The overpaid amount of $940 has been refunded back to petitioner’s credit card account from which the payment was originally made. 

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions